DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 12 December 2021.
Claims 1-4, 7-15, and 18-20 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicants argue that the 35 U.S.C. 101 rejection under the Alice Corp. vs. CLS Bank Int’l be withdrawn; however the Examiner respectfully disagrees.  Applicants argue that the Examiner did not address the substance of the arguments previously provided; however the Examiner respectfully disagrees.  As noted previously, contrary to Applicants’ assertion that the claims are not a certain method of organizing human activity, the Examiner notes that customer service, and customer service resolution is a function that customer service representatives, managers, quality assurance specialists, etc have traditionally performed/provided for customers for decades, regardless of traditional business analog (fundamental economic practice as well as commercial interaction such as a business relation).  Next, the claims are not directed to a practical application of the concept, despite Applicants’ attempt to analogize the claims to “transmission of a specific message to a specific device” (which is simply a post solution 
Applicants again argue that the claims are analogous to Example 40 however the Examiner respectfully disagrees.  Abstraction was overcome when the claims are integrated into a practical application by a combination of additional elements of collecting at least one of network delay, packet loss, or jitter relating to the network traffic passing through the network appliance, and collecting additional Netflow protocol data relating to the network traffic when the collected network delay, packet loss, or jitter is greater than the predefined threshold. Although each of the collecting steps analyzed individually may be viewed as mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in collecting traffic data. Specifically, the method limits collection of additional Netflow protocol data to when the initially collected data reflects an abnormal condition, which avoids excess traffic volume on the network and hindrance of network performance. The collected data can then be used to analyze the cause of the abnormal condition. This provides a specific improvement over prior systems, resulting in improved network monitoring.  Here, the instant claims recite no such limitation and have no concern for network traffic whatsoever.  Applicants simply attempt to analogize the technical environment (communication happening over a network) but are not concerned with how the network actually operates for improvement, and is simply using the network over which the claimed invention 
Applicants again argue that the references do not teach or suggest all of the claim limitations; however the Examiner respectfully disagrees. The Examiner notes how Beechuk is able to provide “For example, in an implementation where comments are answers to a specific question, users can rate the different status posts so that a best answer can be identified. As another example, users are able to quickly identify feed items that are most important as those feed items can be displayed at a top of a list. The order of the feed items can be based on an importance level (which can be determined by the database system using various factors, some of which are mentioned herein) and based on a rating from users. In one implementation, the rating is on a scale that includes at least 3 values. In another implementation, the rating is based on a binary scale (Beechuk ¶187).”  In other words, Beechuk discloses the ability to track and send updates regarding records (i.e. customer resolutions etc.), including “likes” and “dislikes” including the “best answer” i.e. final resolution, but does not expressly disclose that these updates or actions be an actual “endorsement.”  This is where the Iyer reference is relied upon, to teach that the second user (and devices thereof) is able to endorse such an action or update to a record, thus triggering a notification be sent to those concerned (subscribed or following as noted in Fig. 4A).  The Examiner also notes that Iyer also teaches the “final resolution” as noted in the update rejection below.  As such the rejection was not withdrawn.
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.	

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to a process (an act, or series of acts or steps), a machine (a concrete thing, consisting of parts, or of certain devices and combination of devices), and a manufacture (an article produced from raw or prepared materials by giving these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery). Thus, each of the claims falls within one of the four statutory categories (Step 1).  However, the claim(s) recite(s) determining and generating a resolution based upon received message data regarding an issue which is a method of organizing human activities.
The limitations of “determine a candidate resolution to the first message; generating a final resolution from the candidate resolution, collecting a set of endorsement messages from a set of secondary endorsing the first message, and providing the final resolution to a set of secondary communication devices associated with the collected set of endorsement messages,” as drafted, is a process that, under its broadest reasonable interpretation, covers organizing human activities--fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “A system for conducting communications via a plurality of networks, comprising: a network interface to at least one network; and a microprocessor having a memory for storage of instructions that cause the microprocessor to:,” (or “by a microprocessor” in claim 12 or “A server, comprising: a network interface to at least one network; and a microprocessor having a memory for storage of instructions that cause the microprocessor to:” in claim 20) nothing in the claim element precludes the step from the methods of organizing human interactions grouping.  For example, but for the “microprocessor to” 
This judicial exception is not integrated into a practical application (Step 2A Prong Two). In particular, as noted above, the receiving/providing aspects of the claims are simply extrasolution data gathering activities.  Next, claims 1 and 20 only recites one additional element – using microprocessor to perform steps. The microprocessor in the steps is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “at least one network,” “communication device,” “communication channel” and “connect a resource to a third communication device of the first user and causing the resource to provide the candidate resolution via a second communication channel” are only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea, even when considered as a whole.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea 
Claims 2-10 and 13-19 are dependent on claims 1 and 12 and include all the limitations of claims 1 and 12.  Therefore, claims 2-10 and 13-19 recite the same abstract idea of “determining and generating a resolution based upon received message data regarding an issue.”  The claim recites the additional limitations further limiting the different devices, networks, and protocols, which is only further limiting how the claims are generally linked to a particular environment which is still directed towards the abstract idea previously identified, and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 12, and 20, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter, even when considered as a whole.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beechuk et al. (US PG Pub. 2013/0054517) further in view of Iyer et al. (US PG Pub. 2016/0196561).

As per claims 1 and 12, Beechuk discloses a system and method for conducting communications via a plurality of networks, comprising: a network interface to at least one network; and a microprocessor having a memory for storage of instructions that cause the microprocessor to (network, web-based customer relationship management, Beechuk ¶74-¶77; information accessible through social network, ¶42; hardware, software, ¶53):
receive, from a first communication device associated with a first user, a first message on a first communication channel (different communication paths or channels, Beechuk ¶48-¶50); 
provide the candidate resolution to the first communication device (answers customer support case, updates tracked, Beechuk ¶65-¶67; multi-tenant, ¶85; across channels, ¶372-¶373); 
receive, from the first communication device, an indication that the candidate resolution resolved an issue presented in the first message (As multiple users might be able to change the data of a record, it can be useful for certain users to be notified when a record is updated.  Also, .
Both the Beechuk and Iyer references are analogous in that both are directed towards/concerned with customer service management.  While Beechuk discloses the ability to maintain and track customers across multiple channels, Beechuk does not expressly disclose determine a candidate resolution to the first message; generating a final resolution from the candidate resolution, collecting a set of endorsement messages from a set of secondary endorsing the first message, and providing the final resolution to a set of secondary communication devices associated with the collected set of endorsement messages.
However, Iyer teaches determine a candidate resolution to the first message; generating a final resolution from the candidate resolution, collecting a set of endorsement messages from a set of secondary endorsing the first message, and providing the final resolution to a set of secondary communication devices associated with the collected set of endorsement messages (social messages 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Iyer’s method of analyzing social networks in Beechuk’s customer service feed-based system to improve the system and method with reasonable expectation that this would result in a customer support management system that could retrieve and analyze data from a social network in order to resolve multiple customer issues simultaneously.  
The motivation being that when the business reviews and analyzes past discussions to determine points of success and failure, the business may miss out on the opportunity to use an unrecognized discussion to improve future social media discussions on an individual social media discussion level.  To illustrate, a social media discussion may address and resolve multiple customer issues.  The business, however, may only recognize the last topic discussed in the social media discussion when analyzing the discussion for successes and failures.  Alternatively, the business may only recognize the first questions in the social media discussion.  The social media discussion, however, may include a number of additional resolved issues.  In other words, the business can overlook one or more other issues in the social media discussion buried within the social media discussion.  As a result, the business can lose the opportunity to accurately measure, analyze, study, and learn from each success or failure that occurs in a social media discussion (Iyer ¶9). 

As per claims 2 and 13, Beechuck and Iyer disclose as shown above with respect to claims 1 and 12.  Beechuk further discloses wherein the first communication device comprises one of the set of secondary communication devices (different communication paths or channels, Beechuk ¶48-¶50; a publisher provides the user with an interface for generating updates to the record via a list of supported mechanisms or channels.  Once the record update has been made, a feed tracked update about the record update can then automatically be sent (e.g., in a feed) to anyone subscribing to the case or to the user.  Thus, the user does not need to contact a manager regarding the change in the case, since the feed tracked update about the update is sent via a feed right to the manager's feed page (or other page), ¶66).

As per claims 3 and 14, Beechuk and Iyer disclose as shown above with respect to claims 1 and 12.  Beechuk further discloses wherein one of the set of secondary user communication devices and a third communication device providing the final resolution to the one of the set of the secondary communication devices are networked and the final resolution is provided by the third communication device to the one of the secondary communication device (different communication paths or channels, Beechuk ¶48-¶50; a publisher provides the user with an interface for generating updates to the record via a list of supported mechanisms or channels.  Once the record update has been made, a feed tracked update about the record update can then automatically be sent (e.g., in a feed) to anyone subscribing to the case or to the user.  Thus, the user does not need to contact a manager regarding the change in the case, since the feed tracked update about the update is sent via a feed right to the manager's feed page (or other page), ¶66).

As per claims 4 and 15, Beechuk and Iyer disclose as shown above with respect to claims 3 and 14.  Beechuk further discloses wherein the third communication device provides the final solution to at least one of the set of secondary communication devices via a first communication protocol, and provides the final solution to another of the set of secondary communication devices via a second communication protocol (system communication protocols, Beechuk ¶75-¶76 and ¶78-¶79; protocols to keep systems .

As per claims 5 and 16, Beechuk and Iyer disclose as shown above with respect to claims 4 and 15.  Beechuk further discloses wherein the first communication protocol further utilizes a first network and the second communication protocol further utilizes a second communication network different from the first communication network (As discussed above, implementations are suitable for use with the Internet, although other networks can be used instead of or in addition to the Internet, such as an intranet, an extranet, a virtual private network (VPN), a non-TCP/IP based network, any LAN or WAN or the like, Beechuk ¶78; different network connections, ¶84).

As per claims 6 and 17, Beechuk and Iyer disclose as shown above with respect to claims 4 and 15.  Beechuk further discloses wherein the instructions further cause the microprocessor to generate the final resolution to comprise a format in accordance with the second communication protocol (Various implementations can implement the access rules in various ways.  In one implementation, all recent feed items (or more generally events) are retrieved from a feed that is ready for display (e.g., after a feed generator performs formatting) or a table.  Then, bulk sharing checks can be applied on the retrieved items.  The viewable feed items of the most recent set can then be displayed, Beechuk ¶340; see also displaying based upon user interface, ¶50 and ¶57-¶58; protocols to keep systems separate, ¶87).

As per claims 7 and 17, Beechuk and Iyer disclose as shown above with respect to claims 1 and 12.  Iyer further teaches wherein the instructions further cause the microprocessor to enqueue the third communication in a queue of an automated agent allocated to connect the microprocessor with one of the set of secondary communication devices to communicate the final resolution thereto (response priority, Iyer ¶53).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Iyer’s method of analyzing social networks in Beechuk’s customer service feed-based system to improve the system and method with reasonable expectation that this would result in a customer support management system that could retrieve and analyze data from a social network in 
The motivation being that when the business reviews and analyzes past discussions to determine points of success and failure, the business may miss out on the opportunity to use an unrecognized discussion to improve future social media discussions on an individual social media discussion level.  To illustrate, a social media discussion may address and resolve multiple customer issues.  The business, however, may only recognize the last topic discussed in the social media discussion when analyzing the discussion for successes and failures.  Alternatively, the business may only recognize the first questions in the social media discussion.  The social media discussion, however, may include a number of additional resolved issues.  In other words, the business can overlook one or more other issues in the social media discussion buried within the social media discussion.  As a result, the business can lose the opportunity to accurately measure, analyze, study, and learn from each success or failure that occurs in a social media discussion (Iyer ¶9).

As per claims 8 and 19, Beechuk and Iyer disclose as shown above with respect to claims 1 and 12.  Beechuk further discloses further comprising instructions to cause the microprocessor to generate the final resolution from the candidate resolution for the third communication channel in a first message format in accordance with a third communication channel (Various implementations can implement the access rules in various ways.  In one implementation, all recent feed items (or more generally events) are retrieved from a feed that is ready for display (e.g., after a feed generator performs formatting) or a table.  Then, bulk sharing checks can be applied on the retrieved items.  The viewable feed items of the most recent set can then be displayed, Beechuk ¶340; see also displaying based upon user interface, ¶50 and ¶57-¶58; protocols to keep systems separate, ¶87).

As per claim 9, Beechuk and Iyer disclose as shown above with respect to claim 1.  Iyer further teaches provide the final resolution to one of set of secondary communication devices associated with the collected set of endorsement messages, utilizing a second address on a second communication channel different from a first address of the first communication channel (social messages between multiple users and representative, grouping threads, Iyer ¶112-¶128 Fig. 4A-Fig. 5; through intelligently organizing and 
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Iyer’s method of analyzing social networks in Beechuk’s customer service feed-based system to improve the system and method with reasonable expectation that this would result in a customer support management system that could retrieve and analyze data from a social network in order to resolve multiple customer issues simultaneously.  
The motivation being that when the business reviews and analyzes past discussions to determine points of success and failure, the business may miss out on the opportunity to use an unrecognized discussion to improve future social media discussions on an individual social media discussion level.  To illustrate, a social media discussion may address and resolve multiple customer issues.  The business, however, may only recognize the last topic discussed in the social media discussion when analyzing the discussion for successes and failures.  Alternatively, the business may only recognize the first questions in the social media discussion.  The social media discussion, however, may include a number of additional resolved issues.  In other words, the business can overlook one or more other issues in the social media discussion buried within the social media discussion.  As a result, the business can lose the opportunity to accurately measure, analyze, study, and learn from each success or failure that occurs in a social media discussion (Iyer ¶9).
Furthermore, one of ordinary skill, at the time of filing, would have found it obvious to repeat the processes in claims 1 and 12 for additional resolutions and channels because duplication is obvious, 

As per claim 10, Beechuk and Iyer disclose as shown above with respect to claim 9.  Beechuk further discloses wherein the second address and the first address are each addresses of the one of the set of secondary communication devices (different communication paths or channels, Beechuk ¶48-¶50; a publisher provides the user with an interface for generating updates to the record via a list of supported mechanisms or channels.  Once the record update has been made, a feed tracked update about the record update can then automatically be sent (e.g., in a feed) to anyone subscribing to the case or to the user.  Thus, the user does not need to contact a manager regarding the change in the case, since the feed tracked update about the update is sent via a feed right to the manager's feed page (or other page), ¶66).

As per claim 11, Beechuk and Iyer disclose as shown above with respect to claim 10.  Beechuk further discloses wherein the one of the secondary communication devices is operable to communicate via a first communication protocol, and communicate via a second communication protocol (Various implementations can implement the access rules in various ways.  In one implementation, all recent feed items (or more generally events) are retrieved from a feed that is ready for display (e.g., after a feed generator performs formatting) or a table.  Then, bulk sharing checks can be applied on the retrieved items.  The viewable feed items of the most recent set can then be displayed, Beechuk ¶340; see also displaying based upon user interface, ¶50 and ¶57-¶58; protocols to keep systems separate, ¶87).

As per claim 20, Beechuk discloses a server, comprising: a network interface to at least one network; and a microprocessor having a memory for storage of instructions that cause the microprocessor to (network, web-based customer relationship management, Beechuk ¶74-¶77; information accessible : 
monitor a message thread on a social media website (different communication paths or channels, Beechuk ¶48-¶50); 
connect a resource to a first communication device associated with the root user for a first communication (answers customer support case, updates tracked, Beechuk ¶65-¶67; multi-tenant, ¶85; across channels, ¶372-¶373); and 
upon determining the first communication comprises a candidate resolution to an issue in the message, automatically and without human intervention; format a final resolution in accordance with the candidate resolution protocol and further in accordance with a communication channel associated with a secondary communication device associated with the secondary user and communicating the final resolution to the secondary device via the communication channel (As multiple users might be able to change the data of a record, it can be useful for certain users to be notified when a record is updated.  Also, even if a user does not have authority to change a record, the user still might want to know when there is an update to the record.  For example, a vendor may negotiate a new price with a salesperson of company X, where the salesperson is a user associated with tenant Y. As part of creating a new invoice or for accounting purposes, the salesperson can change the price saved in the database.  It may be important for co-workers to know that the price has changed.  The salesperson could send an e-mail to certain people, but this is onerous and the salesperson might not e-mail all of the people who need to know or want to know.  Accordingly, some implementations of the disclosed techniques can inform others (e.g., co-workers) who want to know about an update to a record automatically, Beechuk ¶119; sending the customer service answer over the channel, ¶368-¶369).
Both the Beechuk and Iyer references are analogous in that both are directed towards/concerned with customer service management.  While Beechuk discloses the ability to maintain and track customers across multiple channels, Beechuk does not expressly disclose determine a message on the message thread comprises an issue relevant to a domain of interest and was posted by a root user; determine a second message on the message thread endorses the content of the message and was posted by a secondary user, collect a set of endorsement messages from a set of secondary endorsing the first message, and provide the final resolution to a set of secondary communication devices associated with the collected set of endorsement messages.
However, Iyer teaches determine a message on the message thread comprises an issue relevant to a domain of interest and was posted by a root user; determine a second message on the message thread endorses the content of the message and was posted by a secondary user, collect a set of endorsement messages from a set of secondary endorsing the first message, and provide the final resolution to a set of secondary communication devices associated with the collected set of endorsement messages (social messages between multiple users and representative, grouping threads, Iyer ¶112-¶128 Fig. 4A-Fig. 5; through intelligently organizing and categorizing social media messages, can present opportunities for an entity to improve customer service among customers and potential customers.  In other words, an entity can use the message classification system to better provide satisfactory customer service to a customer as well as change a customer's sentiment about the entity's product from negative to positive.  Further, when an entity successfully resolves a customer's concern, the message classification system can assist the entity in identifying beneficial solutions and re-posting the social media messages for the benefit of other customers, such as on a F.A.Q.  (frequently asked questions) section of the entity's website.  In addition, the message classification system can provide the entity with customer service quality metrics to help the entity identify how to improve in the area of social media customer service, ¶36; determine which solutions or incentives work best to satisfy customers, ¶82; see also ¶48-¶50 and services can be automated, ¶90).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Iyer’s method of analyzing social networks in Beechuk’s customer service feed-based system to improve the system and method with reasonable expectation that this would result in a customer support management system that could retrieve and analyze data from a social network in order to resolve multiple customer issues simultaneously.  
The motivation being that when the business reviews and analyzes past discussions to determine points of success and failure, the business may miss out on the opportunity to use an unrecognized discussion to improve future social media discussions on an individual social media discussion level.  To .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629